                                       Case 3:14-cr-00175-WHA Document 1426 Filed 08/25/21 Page 1 of 1




                                   1

                                   2

                                   3                               UNITED STATES DISTRICT COURT

                                   4
                                                                  NORTHERN DISTRICT OF CALIFORNIA
                                   5

                                   6

                                   7   UNITED STATES OF AMERICA,
                                   8                 Plaintiff,                          No. CR 14-00175 WHA

                                   9           v.

                                  10   PACIFIC GAS AND ELECTRIC                          ORDER ADVANCING HEARING
                                       COMPANY,                                          AND RE APPEARANCES
                                  11
                                                     Defendant.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14        The September 13 hearing in this matter will be advanced from 2:00 p.m. to 9:00 a.m.

                                  15   on September 13. It will be held in person. Any problem with this new time must be brought

                                  16   to the Court’s attention by FRIDAY AT NOON.

                                  17        The Court appreciates the responses filed by PG&E and counsel for the troubleman

                                  18   indicating witness’ willingness to appear voluntarily. Both the troubleman and the two PG&E

                                  19   employees who summarized information about the drone for the monitor SHALL APPEAR in

                                  20   person at the hearing on SEPTEMBER 13 AT 9:00 A.M.

                                  21        PG&E SHALL please serve counsel for the troubleman with this order.

                                  22

                                  23        IT IS SO ORDERED.

                                  24

                                  25   Dated: August 25, 2021.

                                  26
                                  27
                                                                                            WILLIAM ALSUP
                                  28                                                        UNITED STATES DISTRICT JUDGE
